                                          Case 4:20-cv-04368-HSG Document 26 Filed 03/19/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ROBERT D. ANDERSON,                                  Case No. 20-cv-04368-HSG
                                   8                     Plaintiff,                           ORDER DENYING MOTION TO
                                                                                              COMPEL WITHOUT PREJUDICE
                                   9              v.
                                                                                              Re: Dkt. No. 25
                                  10     M. MCGALLON, et al.,
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff has filed a pro se civil rights action under 42 U.S.C. § 1983. Now pending before

                                  14   the Court is Plaintiff’s motion to compel discovery. Dkt. No. 25. Plaintiff’s motion to compel is

                                  15   DENIED without prejudice to re-filing after he complies with the meet-and-confer requirement set

                                  16   forth in Fed. R. Civ. P. 37 and N.D. Cal. L. R. 37-1(a). Fed. R. Civ. P. 37(a)(1) requires that a

                                  17   motion to compel discovery “include a certification that the movant has in good faith conferred or

                                  18   attempted to confer with the person or party failing to make disclosure or discovery in an effort to

                                  19   obtain it without court action.” Fed. R. Civ. P. 37(a)(1). Local Rule 37-1(a) provides that the

                                  20   Court will not entertain a request or a motion to resolve a discovery dispute unless, pursuant to

                                  21   Fed. R. Civ. P. 37, counsel have previously conferred for the purpose of attempting to resolve all

                                  22   disputed issues. N.D. Cal. L. R. 37-1(a). Plaintiff’s motion to compel lacks the necessary

                                  23   certification that Plaintiff has conferred in good faith with Defendants in an effort to obtain the

                                  24   requested discovery without court action. Accordingly, Plaintiff’s motion to compel is DENIED

                                  25   without prejudice to re-filing with the requisite certification if he is unable to resolve the dispute

                                  26   after good faith meet-and-confer efforts.

                                  27          Plaintiff is advised to familiarize himself with the Federal Rules of Civil Procedure and the

                                  28   Northern District of California Local Rules. Pro se litigants are afforded a degree of leniency with
                                          Case 4:20-cv-04368-HSG Document 26 Filed 03/19/21 Page 2 of 2




                                   1   respect to their pleadings, but are nonetheless required to comply with the rules of litigation

                                   2   procedures. King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987), overruled on other grounds by

                                   3   Lacey v. Maricopa Cnty., 693 F.3d 896 (9th Cir. 2012) (“Pro se litigants must follow the same

                                   4   rules of procedure that govern other litigants.”).

                                   5          This order terminates Dkt. No. 25.

                                   6          IT IS SO ORDERED.

                                   7   Dated: 3/19/2021

                                   8                                                        ______________________________________
                                                                                            HAYWOOD S. GILLIAM, JR.
                                   9                                                        United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                            2
